ELLIE B. LANG, Respondent Below, Appellant,
v.
PAUL J. MILLER, Petitioner Below, Appellee.
No. 589, 2010.
Supreme Court of Delaware.
Submitted: February 2, 2011.
Decided: February 4, 2011.
Before STEELE, Chief Justice, HOLLAND and BERGER, Justices.

ORDER
CAROLYN BERGER, Justice.
This 4th day of February 2011, the Court, having considered this matter on the briefs of the parties, and having concluded that the same should be affirmed on the basis of and for the reasons assigned by the Family Court in its decision dated August 16, 2010;
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Family Court be, and the same hereby is, AFFIRMED.